IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ESTATE OF ROSEMARIE         : No. 296 MAL 2019
STERCHAK, DECEASED                 :
                                   :
                                   : Petition for Allowance of Appeal
PETITION OF: THOMAS DYNO AND JULIA : from the Order of the Superior Court
DYNO                               :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of December, 2019, the Petition for Allowance of Appeal

is DENIED.